J-S13044-19


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,            :     IN THE SUPERIOR COURT OF
                                         :           PENNSYLVANIA
                 Appellee                :
                                         :
                    v.                   :
                                         :
RAKEISH RAHSAAN COTTON,                  :
                                         :
                 Appellant               :     No. 1660 WDA 2018

          Appeal from the PCRA Order Entered November 2, 2018
            in the Court of Common Pleas of Allegheny County
           Criminal Division at No(s): CP-02-CR-0002484-2001
                                       CP-02-CR-0002965-2001
                                       CP-02-CR-0012802-2001

BEFORE:    BENDER, P.J.E., OTT, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:          FILED MAY 14, 2019

     Rakeish Rahsaan Cotton (Appellant) appeals from the November 2,

2018 order dismissing his petition filed under the Post Conviction Relief Act

(PCRA), 42 Pa.C.S. §§ 9541-9546. Upon review, we quash this appeal.

     In light of our disposition, a complete recitation of the factual and

procedural history is unnecessary.   Pertinent to this appeal, a jury found

Appellant guilty of second-degree murder, robbery, robbery of a motor

vehicle, and conspiracy, at docket numbers 2484 of 2001 and 2965 of 2001.

Appellant also pleaded guilty at docket number 12802 of 2001 to possession

and possession with intent to deliver (PWID). On June 12, 2002, Appellant

was sentenced to life in prison without parole for the second-degree murder

conviction, a consecutive term of 10 to 20 years of incarceration for the


*Retired Senior Judge assigned to the Superior Court.
J-S13044-19


robbery-related convictions, and a concurrent term of 1 to 2 years of

incarceration for the PWID conviction.         This Court affirmed Appellant’s

judgments of sentence on April 6, 2005, and on August 25, 2005, our

Supreme    Court   denied    Appellant’s   petition   for   allowance   of   appeal.

Commonwealth v. Cotton, 876 A.2d 460 (Pa. Super. 2005) (unpublished

memorandum), appeal denied, 881 A.2d 818 (Pa. 2005).               Appellant was

unsuccessful in obtaining PCRA relief in 2006 and 2012.

      On December 3, 2016, Appellant pro se filed a PCRA petition listing all

three docket numbers.       On January 24, 2017, privately-retained counsel,

Attorney Craig M. Cooley, entered his appearance on Appellant’s behalf.

Thereafter, Appellant filed pro se a number of filings, including a request to

proceed pro se. The PCRA court filed notice of its intent to dismiss the PCRA

petition without a hearing.    That notice was not sent to Attorney Cooley.

Appellant filed pro se a response, and on July 31, 2017, the PCRA court

dismissed Appellant’s petition.    Appellant pro se timely filed a notice of

appeal, which the clerk of courts forwarded to Attorney Cooley; however,

Attorney Cooley took no further action.

      On appeal, a panel of this Court vacated the order dismissing

Appellant’s PCRA petition, concluding it was necessary for the PCRA court

first to dispose of Appellant’s request to proceed pro se. Commonwealth v.

Cotton, 190 A.3d 702 (Pa. Super. 2018) (unpublished memorandum).

Appellant states that the PCRA court on remand conducted a hearing on May



                                      -2-
J-S13044-19


1, 2018, permitted counsel to withdraw, and permitted Appellant to proceed

pro se. 1    Appellant was also ordered to file an amended PCRA petition.

Motion to Move Requested Relief Be Granted, 8/2/2018, at ¶ 2. On August

20, 2018, the PCRA court filed notice of its intent to dismiss the petition

without a hearing pursuant to Pa.R.Crim.P. 907. Appellant filed a response,

and on November 2, 2018, the PCRA court dismissed Appellant’s petition.

Appellant filed a notice of appeal from that order, again listing all three

docket numbers. Both Appellant and the PCRA court complied with Pa.R.A.P.

1925.

        Before we reach the issue presented by Appellant on appeal, we must

address first the fact that Appellant filed a single notice of appeal raising an

issue that relates to three docket numbers. In Commonwealth v. Walker,

185 A.3d 969 (Pa. 2018), our Supreme Court considered whether to quash

an appeal where one notice of appeal was filed for orders entered at more

than one docket number. The Official Note to Pennsylvania Rule of Appellate

Procedure 341(a) provides that “[w]here … one or more orders resolves [sic]

issues arising on more than one docket … separate notices of appeal must be

filed.” In Walker, our Supreme Court found that the “Official Note to Rule

341 provides a bright-line mandatory instruction to practitioners to file

separate notices of appeal.”       Id. at 976-77. Thus, it held that for appeals


1   This transcript is not included in the certified record.




                                         -3-
J-S13044-19


filed after June 1, 2018, the date Walker was filed, “when a single order

resolves issues arising on more than one lower court docket, separate

notices of appeal must be filed.” Id. at 977. The Court emphasized that the

“failure to do so will result in quashal of the appeal.” Id.

      In this case, on November 9, 2018, Appellant filed a single notice of

appeal from an order dismissing his PCRA petition, which listed three docket

numbers.    Because Appellant filed his notice of appeal after our Supreme

Court’s    decision   in   Walker,   we     must   quash       this   appeal.   See

Commonwealth v. Williams, __ A.3d __, 2019 WL 1272699, at *2 (Pa.

Super. 2019) (quashing a single notice of appeal filed on June 4, 2018, by a

pro se prisoner from an order denying a PCRA petition pertaining to multiple

docket numbers).

      Appeal quashed.


Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary




Date: 5/14/2019


                                      -4-
J-S13044-19




              -5-